Citation Nr: 0828465	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-23 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left foot disorder.

2.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  A current chronic left foot disorder has not been shown 
by the medical evidence of record.

2.  The veteran's current left knee disorder, diagnosed as 
medial synovial shelf plica, was not manifested until many 
years after service and is not related to active duty service 
or any incident therein.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A left knee disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in May 2006, advised the veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
As for his claim seeking service connection for a left foot 
disorder, a review of the evidence of record failed to reveal 
any competent evidence of a current left foot disorder.  
Thus, a medical opinion regarding this issue is not required.  
As for his claim seeking service connection for a left knee 
disorder, the first diagnosis of this condition is not shown 
until 1988, thirteen years after the veteran's discharge from 
the service.  The veteran's service medical records are also 
silent as to a chronic left knee disorder, and there is no 
competent evidence suggesting a link between the veteran's 
current condition and his military service many years ago.  
Therefore, no medical examination is required as to this 
issue.  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection for 
certain chronic diseases, including arthritis, will be 
presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran served on active duty from May 1975 to June 1975.  
A review of his enlistment examination, performed in November 
1974, noted essentially normal findings throughout.  An 
inservice report, dated in May 1975, noted treatment for left 
foot pain, residuals of a left ankle sprain.  The veteran was 
provided with an ace wrap and given a 72-hour profile for 
this condition.  No follow-up treatment was indicated.  

Post service treatment records, dated in 1988, reflected 
treatment for a left knee disorder.  The report of an 
arthrogram of the left knee, dated in August 1988, noted 
findings of a possible torn anterior cruciate ligament and a 
horizontal tear in the anterior portion of the medial 
meniscus.  Treatment records, dated in October 1988, 
repeatedly refer to the veteran's history of injuring his 
left knee in a trip and fall occurring seven months earlier.  
Later in October 1988, the veteran underwent diagnostic 
arthroscopy of the left knee, with arthroscopic excision of 
medial synovial plica.  The report concluded with a post-
operative diagnosis of medial synovial shelf plica.

In April 2006, the veteran filed his present claim seeking 
service connection for left foot and left knee disorders.

A.  Left Foot Disorder

After reviewing the veteran's claims folder, the Board finds 
that service connection for a left foot disorder must be 
denied.  Although requested by the RO, the veteran has failed 
to produce or identify any medical evidence showing treatment 
for or a diagnosis of a current left foot disorder.  In fact, 
no such treatment has been alleged at any point since the 
veteran's discharge from the service over thirty-five years 
ago.  This period without complaints or treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim for a left foot disorder 
herein. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

"In the absence of proof of present disability there can be 
no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, in the absence of competent medical 
evidence that a current left foot disorder exists, the 
criteria for establishing service connection for a left foot 
disorder has not been established. 38 C.F.R. § 3.303.  
Therefore, there is no duty to afford the veteran a VA 
examination because there is no competent indication of any 
possibility of a relationship between currently reported left 
foot disorder and service.

Although the veteran contends that he suffers from a current 
left foot disorder related to his service, as a layman he is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Left Knee Disorder

The veteran asserts on appeal that he is entitled to service 
connection for a left knee disorder.  

After a careful longitudinal review of the record with 
respect to the veteran's claimed left knee disorder, the 
Board finds that the record is without sufficient objective 
evidence supportive of a finding that his current left knee 
disorder became manifest or otherwise originated during his 
period of service.

His service medical records are completely silent as to any 
complaints relating to the veteran's left knee.  Following 
his discharge from the service, there are no medical 
treatment records pertaining to the left knee until 1988, 
thirteen years after his separation from service.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, the left 
knee treatment records from 1988 universally refer to a seven 
month history of left knee pain following a post service left 
knee injury.

The Board notes that the veteran has alleged in statements on 
appeal that his current left knee problems originated in or 
were aggravated during his period of service.  However, the 
veteran's statements and testimony, as a lay person, are not 
competent evidence to assert that a relationship exists 
between his military service and his left knee disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's left knee disorder became manifest or otherwise 
originated during the veteran's period of service or within 
one year of service separation.  The probative medical 
evidence fails to establish any relationship or nexus between 
such a disorder and the veteran's period of service.  
Therefore, the Board concludes that his left knee disorder 
was not incurred in or aggravated by service, and the claim 
for service connection must be denied.


ORDER

Entitlement to service connection for left foot disorder is 
denied.

Entitlement to service connection for left knee disorder is 
denied.
  

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


